Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a product.
Group II, claim(s) 9-11, drawn to a method of using the product.
Group III, claim(s) 12-17, drawn to a method of making the product.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III lack unity of invention because even though the inventions of these groups require the technical feature of a sputtering target, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  WO 2016/129146 (Sumitomo Electric Industries, Ltd.). discloses an oxide sintered body that contains indium, tungsten, and zinc, that comprises a bixbite crystal phase as a main component, that has a predetermined apparent density, a predetermined tungsten content, and a predetermined zinc content, and in which the atomic ratio of zinc to tungsten within the oxide Sintered body is a predetermined value. WO ‘146 discloses a method for producing the oxide sintered body in which a primary mixture of an indium oxide powder and a tungsten oxide powder is prepared, a calcined powder is formed by subjecting said primary mixture to heat treatment, a secondary mixture of a raw material powder containing the calcined powder is prepared, a molded body is formed by molding the secondary mixture, and the oxide sintered body is formed by sintering the molded body. WO ‘146 also discloses the following features: the step for forming the calcined powder includes forming a calcined powder that is a multiple oxide powder including indium and tungsten by subjecting the primary mixture to heat treatment at a temperature of 700°C or more and less than 1200°C in an oxygen-containing atmosphere; a primary mixture of a zinc oxide powder and a tungsten oxide powder is prepared, the calcined powder is formed by subjecting the primary mixture to heat treatment, a secondary mixture of a raw material powder containing the calcined powder is prepared, a molded body is formed by molding the secondary mixture, and the oxide sintered body is formed by sintering the molded body; and the step for forming the calcined powder includes forming a calcined powder that is a multiple oxide powder including zinc and tungsten by subjecting the primary mixture to heat treatment at a temperature of 550°C or more and less than 1200°C in an oxygen-containing atmosphere. WO ‘146 additionally discloses that the multiple oxide contains an IngWOj2 crystal phase and a ZnWO, crystal phase, the tungsten oxide powder contains at least one crystal phase selected from the group consisting of a WO3 crystal phase, a WO. crystal phase, and a WO2.72 crystal phase, and the median particle size d50 of the tungsten oxide powder is 0.1-4 pm. These features demonstrate that the method for producing the oxide sintered body is the same as the method for producing an oxide sintered body specified in claims 12-17 of the present application. It is thus highly probable that the oxide, sintered body produced by the production method disclosed in WO ‘146 satisfies the conditions specified in claims 1-7 of the present application. In addition, WO ‘146 discloses the following: a sputtering target containing the oxide Sintered body; a method for producing a semiconductor device in which the sputtering target is used and an oxide semiconductor film having a predetermined composition is, formed by sputtering; and that the oxide semiconductor film comprises at least one of a nanocrystal oxide and an amorphous oxide. The invention of document 1 thus satisfies the conditions specified in claims 8-11 of the present application.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
November 19, 2021